UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA, §

Plaintiff §
v. ) CASE NO. l9cr10078-RWZ
William Rick Singer, §

Defendant. §

 

ASSENTED TO MOTION FOR ADMISSION
PRO HAC VICE OF DONALD H HELLER, ESQUIRE
Pursuant to District of Massachusetts Local Rule 83.5.3(e)(2) undersigned counsel hereby
moves that Donald H. HeIler, Esquire of Donald H. Heller, a Law Corporation, 3638 American
River Dr.’s Sacrarnento, CA 95864, be admitted to appear on behalf of defendant William Rick
Singer, and to practice before this court in the above entitled action. As grounds for this motion,
the undersigned counsel respectfully represents the following:
1. Mr. Heller is and has been a member in good standing of the Bar of the State of
New York since December 17, 1969 [NY Offlce of Court Administration, Attorney Registration
Unit, Registration #: 2494698];
2. Mr. Heller is and has been a member in good standing of the bar of the state of
California since June 27, 1973[Ca1ifornia State Bar #55717];
3. Mr. Heller is and has been a member in good standing of the bars of the
Following United States District Courts and Court of Appeals for more than 30 years:

United States District Court for the Eastem District of California;

United States District Court for the Northem District of California;

United States District Court for the Southern District of California;

United States court of appeals for the Ninth Circuit; and for more than 10 years in the

United States District Court for the Southem District of New York.

4. There are no disciplinary proceedings pending against Mr. Heller as a member of
the bar in any jurisdiction;

5. Mr. Heller has represented to the undersigned counsel that he has read and is
familiar with the local rules of the United States District Court for the District of Massachusetts.

6. Attached as Exhibit A hereto, Is Mr. Heller’s Certiflcation by Attomey under
District Court of Massachusetts Local Rule 83.5.3(€)(3).

7. The undersigned requests that the Court grant this motion so that Mr. Heller can
file pleadings and appear and be heard at all proceedings in this case on behalf of William Rick
Singer; and

8. Payment in the amount of $231.00 is being made concurrent with this filing.

9. This motion has been assented to by the United States.

WHEREFORE, the undersigned counsel respectfully moves Mr. Heller’s admission To
Practice before This Court pro hac vice.
Respectfully submitted,

William Rick Singer
By his attorney,

Dated: March 6, 2019 /s/ A. Neil Hartzell
A. Neil Hartzell, MA #544752
Freeman Mathis & Gary, LLP
60 State Street, 6"‘ Floor
Boston, MA 02109
Tel: (617) 963-5966

nhartzell@frnglaw.com

EXHIBIT A

UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

UNITED STATES OF AMERICA, §

Plaintiff §
v. ) CASE NO. l9cr10078-RWZ
William Rick Singer, §

Defendant. §

 

LOCAL RULE 83.5.3(9)(3) CERTIFICATE

Pursuant to Rule 83.5.3(e)(3) of the Local Rules of the United States District Court for
the District of Massachuset'ts, I, Donald H. Heller, Esquire, hereby certify that: (l) I am admitted
to the bars of the Courts described in the foregoing motion; (2) I am a member of the bar in good
standing in every jurisdiction where I have been admitted to practice; (3) I have never been
subject to any disciplinary proceedings and aecordingly, no disciplinary proceedings are pending
against me as a member of any bar in any jurisdiction; (4) I have not previously had a pro hac
vice admission to this court (or other admission for a limited purpose under this rule) revoked for
misconduct; and (5) I have read and I am familiar with the local rules of the United States
District Court for the District of Massachusetts.

l declare the foregoing to be true and correct under the penalty of perjury under the laws
of the United States of America. Executed this 27st day of February 2019, in Sacrarnento, State
and Eastern district of Califomia.

did Qggg£d a Hg¢[g[
Donald H. Heller

Exhibit A

